                                                                                                                                         11/23/18 2:16PM




 Fill in this information to identify your case:

 Debtor 1                 Renasha Shante Peeples
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number           18-55194
 (if known)                                                                                                                Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         BRIDGECREST                                          Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of 2014 DODGE CHARGER 35,000                                Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: PAYMENT=$486.00



    Creditor's         GATEWAY FINANCIAL SERVICES                           Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of       2013 FORD TAURUS 150,000                           Reaffirmation Agreement.
    property             miles                                              Retain the property and [explain]:
    securing debt:       PAYMENT=$441.00
                         (JOINT WITH TYRECKUS
                         LIDDELL)
                         **SURRENDER**

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy




                  18-55194-mbm                  Doc 10           Filed 11/23/18        Entered 11/23/18 14:30:56        Page 1 of 2
                                                                                                                                                    11/23/18 2:16PM




 Debtor 1      Renasha Shante Peeples                                                                Case number (if known)    18-55194


 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               STERLING LAKE APARTMENTS                                                                           No

                                                                                                                                 Yes

 Description of leased        MONTHLY RESIDENTIAL PAYMENTS OF $497.50 (HER PORTION OF THE
 Property:                    RENT)
                              LEASE BEGAN: MARCH 12, 2018
                              LEASE ENDS: MARCH 11, 2019


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Renasha Shante Peeples                                                   X
       Renasha Shante Peeples                                                           Signature of Debtor 2
       Signature of Debtor 1

       Date        November 23, 2018                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




               18-55194-mbm                     Doc 10           Filed 11/23/18         Entered 11/23/18 14:30:56                  Page 2 of 2
